    Case 5:20-cv-03192-SAC Document 11 Filed 12/22/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


SALEEM EL-AMIN,

                              Petitioner,

           v.                                       CASE NO. 20-3192-SAC

DON HUDSON,


                              Respondent.


                          MEMORANDUM AND ORDER

     This matter comes before the court on post-judgment motions filed

by the petitioner, a District of Columbia offender housed at the United

States Penitentiary, Leavenworth.

     Petitioner brought this action as a petition for mandamus.

Following an initial review of the petition, in which petitioner

alleges he received ineffective assistance of counsel in criminal

proceedings, the court liberally construed this matter as a petition

for habeas corpus filed under 28 U.S.C. § 2254. And, because petitioner

previously sought relief from the same conviction in an action under
§ 22541, the court found this matter to be a successive application

which requires prior authorization from the court of appeals. The

court therefore dismissed this matter for lack of jurisdiction.

     Petitioner has filed a motion to vacate judgment (Doc. 5), a

motion for judgment (Doc. 8), an additional motion for judgment (Doc.

9), and a motion for temporary injunction (Doc. 10). He appears to

argue that he cannot present a claim of ineffective assistance of trial



1El-Amin v. English, 2019 WL 1115265 (D. Kan. Mar. 11, 2019), aff’d,
788 Fed. Appx. 589 (10th Cir. 2019).
    Case 5:20-cv-03192-SAC Document 11 Filed 12/22/20 Page 2 of 3




counsel under D.C. Code Ann. 23-110(g)2 and that he should be allowed

to proceed in this action. He does not address the construction of

this matter as a petition under § 2254 or its dismissal of this matter

as a successive application.

     Petitioner seeks relief under Rule 60(b)(4) of the Federal Rules

of Civil Procedure. Under Rule 60(b)(4), the Court may relieve a party

from a final judgment where the judgment is void. Fed. R. Civ.

P. 60(b)(4). A void judgment is one so affected by a fundamental

infirmity that the infirmity may be raised even after the judgment

becomes final. United Student Aid Funds, Inc. v. Espinosa, 559 U.S.

260, 270 (2010). “A judgment is void under Rule 60(b)(4) ‘only in the

rare instance where [the] judgment is premised either on a certain

type of jurisdictional error or on a violation of due process that

deprives a party of notice or the opportunity to be heard.’” Johnson

v. Spencer, 950 F.3d 680, 694 (10th Cir. 2020)(quoting Espinosa, 559

U.S. at 271).

     Petitioner’s motions do not present any arguable grounds for

relief under Rul3 60(b)(4). Because the motions are repetitive and
fail to identify any coherent claim for relief from the dismissal,

the court will deny the motions.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

2 Petitioner’s argument is incorrect. See, e.g., Saunders v. United
States, 72 F. Supp. 3d 105, 108–09 (D.D.C. 2014)(“The petitioner's
claims arise from alleged trial errors, and each could have been raised
in the Superior Court by motion under § 23–110. An ineffective
assistance of trial counsel claim, for example, is cognizable under
§ 23–110”)(citing Coleman v. Ives, 841 F.Supp.2d 333, 335
(D.D.C.2012)).
   Case 5:20-cv-03192-SAC Document 11 Filed 12/22/20 Page 3 of 3




vacate judgment (Doc. 5), motions for judgment (Docs. 8 and 9), and

motion for temporary injunction (Doc. 10) are denied.

     IT IS SO ORDERED.

     DATED:   This 22nd day of December, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
